19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                     Pg 1 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                     Pg 2 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                     Pg 3 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                     Pg 4 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                     Pg 5 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                     Pg 6 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                     Pg 7 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                     Pg 8 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                     Pg 9 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 10 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 11 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 12 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 13 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 14 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 15 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 16 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 17 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 18 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 19 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 20 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 21 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 22 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 23 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 24 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 25 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 26 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 27 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 28 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 29 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 30 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 31 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 32 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 33 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 34 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 35 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 36 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 37 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 38 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 39 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 40 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 41 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 42 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 43 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 44 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 45 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 46 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 47 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 48 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 49 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 50 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 51 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 52 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 53 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 54 of 55
19-11787-dsj   Doc 1   Filed 05/31/19 Entered 05/31/19 12:29:20   Main Document
                                    Pg 55 of 55
